Citation Nr: 1115334	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  07-34 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic emphysema (chronic obstructive pulmonary disease).

2.  Entitlement to an increased disability evaluation for the Veteran's minimal inactive chronic pulmonary tuberculosis, currently evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION


The Veteran had certified active service from May 1951 to March 1955 and additional duty with the National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for chronic emphysema; an increased disability evaluation for the Veteran's minimal inactive chronic pulmonary tuberculosis; and a TDIU.  

In September 2009, the Veteran was afforded a hearing before the undersigned sitting at the RO; a copy of the transcript has been associated with the claims folder.  At the hearing, the Veteran submitted a Motion to Advance on the Docket.  In October 2009, the Board granted the Veteran's motion.  In October 2009, the Board remanded the case for further development. 

The issues of entitlement to service connection for chronic emphysema (chronic obstructive pulmonary disease) and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's minimal inactive chronic pulmonary tuberculosis is asymptomatic.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 percent for the Veteran's minimal inactive chronic pulmonary tuberculosis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6723 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall Concerns

As noted above, in October 2009, the Board remanded the matter for further development.  The Board instructed the RO to obtain outstanding treatment records identified by the Veteran, provide the Veteran with an examination to determine the nature and severity of his service-connected minimal inactive chronic pulmonary tuberculosis, and to readjudicate the claim.  The RO has obtained all treatment records identified by the Veteran and neither he nor his representative have indicated that they are any outstanding records; the Veteran was provided an examination in October 2010 for his service-connected pulmonary disability; and the RO readjudicated the claim in a February 2011 supplemental statement of the case.  Thus, there is compliance with the Board's remand instruction.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in July 2006 and March 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Furthermore, the letters also apprised the Veteran of the evidence necessary to establish a higher rating for his claimed disability.  While the March 2009 letter was issued after the October 2006 rating decision,  the claim was later readjudicated in supplemental statements of the case in April 2009 and February 2011.  Also, the July 2006 letter notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with VA examinations throughout the appeal period.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the Veteran's representative contends that the Veteran and his representative have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  As noted above, he presented testimony in a hearing before the undersigned in September 2009.  Therefore, all the duties to notify and assist have been met.  



Pulmonary Tuberculosis

The Veteran essentially contends that his service-connected minimal inactive chronic pulmonary tuberculosis is more disabling than contemplated by the current 30 percent disability evaluation.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2010).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

By way of background, the Board notes that the Veteran was initially service-connected for advanced unspecified pulmonary tuberculosis and assigned a 100 percent rating in an April 1955 rating decision.  In an April 1956 rating decision, the RO noted that evidence demonstrated that the Veteran's tuberculosis was arrested as of March 15, 1956.  The RO further noted that the evidence demonstrated that he had his left lower lobe removed, and there was extensive scarring over the left hemithorax and several smaller circular scars over the left side of the chest which were residuals of thoractomies.  Chest x-rays showed no active disease and there was no evidence of active tuberculosis process in the past six months.  Therefore, his lung disability was evaluated as follows:  100 percent through March 15, 1958, 50 percent from March 16, 1958, through March 15, 1962, and 30 percent from March 16, 1962.    

Inactive, minimal, chronic pulmonary tuberculosis will be assigned a 100 percent schedular evaluation for two years after the date of inactivity following active pulmonary tuberculosis which was clinically identified during active service or subsequent thereto.  A 50 percent evaluation is thereafter to be assigned for four years, or in any event, to six years after the date of inactivity.  A 30 percent evaluation will thereafter be assigned for five years, or in any event, to eleven years after the date of inactivity.  A minimum 30 percent evaluation is warranted following far advanced lesions diagnosed at any time while the disease process was active.  A 20 percent evaluation is warranted following moderately advanced lesions with continued disability such as emphysema, dispend on exertion, or an impairment of health.  A noncompensable evaluation will thereafter be assigned eleven years after the date of inactivity.  38 C.F.R. § 4.97, Diagnostic Code 6723 (2010).

On VA examination in April 2008, the examiner noted that there was no history of trauma to the respiratory system, history of respiratory system neoplasm, history of emphysema, history of asthma, history of hemoptysis, history of wheezing, history of anorexia, history of chest pain, history of swelling, history of respiratory failure, or history of fever.  The Veteran had a history of pneumthorax with three episodes from 1954 to 1955, history of non-productive cough one or several times daily.  The examiner also noted that the Veteran had tuberculosis in 1955 which cleared in six months.  Physical evaluation of the Veteran revealed decreased breath sounds and dyspnea on mild exertion.  Chest expansion was slightly limited and there was chest wall scarring from surgery but there was no deformity of the chest wall.  Residuals of lobectomy or pneumonectomy were noted to be associated with pulmonary restrictive disease; there was also a 13 inch left thoacotomy scar.  A chest x-ray showed minimal scarring in the right apex and left base, emphysematous bullae in lungs without other abnormalities noted.  A diagnosis of residuals of left lower lobe lobectomy was noted.  

On VA examination in October 2010, the Veteran complained of persistent dyspnea, coughing, and wheezing.  Chest x-rays and pulmonary function tests revealed moderately severe chronic obstructive pulmonary disease which was symptomatic for dyspnea on exertion, chronic cough, and wheezing, but no acute pulmonary process.  The examiner noted that there were residuals of lobectomy or pneumonectomy associated with restrictive pulmonary disease, and chest scarring from surgery.  Diagnoses of chronic obstructive pulmonary disease and residuals of left lower lobe lobectomy and left thoacotomy were noted.  

VA treatment records show that there was no active tuberculosis, or recurrence thereof (e.g. May 2004 and January 2010).  Indeed, the Veteran himself testified at his September 2009 hearing that tuberculosis was not active.    

In this case, the evidence is clear that the Veteran's tuberculosis has not been active since March 15, 1956, and has not been productive of any current symptomatology.  Therefore, an evaluation in excess of 30 percent is not warranted.  38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6723 (2010).

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his disability, and that the manifestation of the disability is not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of those contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to an increased disability evaluation for the Veteran's minimal inactive chronic pulmonary tuberculosis, currently evaluated as 30 percent disabling, is denied.


REMAND

In its October 2009 remand, the Board instructed the RO to provide the Veteran an examination to determine the nature and etiology of his claimed chronic emphysema (chronic obstructive pulmonary disease).  The Board specifically instructed the VA examiner to answer whether 

a.  Is it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic emphysema/COPD had its onset during active service; is etiologically related to the Veteran's in-service pulmonary complaints and left lower lobotomy residuals or otherwise originated during active service; and/or is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected minimal inactive chronic pulmonary tuberculosis, bronchiectasis, and left lower lobectomy residuals disabilities?

The October 2010 VA examiner noted that the Veteran's COPD "IS NOT CAUSED BY OR A RESULT OF SERVICE."  The examiner indicated that the Veteran's COPD was the result of smoking for over 45 years and that the Veteran had restrictive lung disease due to residuals of both left lower lobectomy from bronchiecstasis in service and thoracotomy of left lung for recurrent pneumothorax of left lung in service.  As pointed out by the Veteran's representative in its March 2011 informal hearing presentation, the VA examiner's opinion did not comply with the standard set forth in the Board's remand instructions, i.e. is it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent.  The Board agrees.  There was also no comment as to whether it was at least as likely as not that the diagnosed COPD was increased, beyond its natural progression, due to the service-connected inactive pulmonary tuberculosis, bronchiectasis, and left lower lobectomy resdiuals.  Therefore, the Board must remand the case back for full compliance with its October 2009 remand directives.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).

The Board's remand had also instructed that the examiner comment upon the impact that the Veteran's chronic pulmonary tuberculosis and other service-connected disabilities had upon his vocational pursuits.  This was not done.  See Stegall, supra.  

Accordingly, the case is REMANDED for the following actions:

1. Forward the case to the same examiner who conducted the October 2010 VA examination, if possible, to review the claims folder to determine the current nature and etiology of his claimed chronic emphysema/COPD.  If the October 2010 examiner is unavailable, the file should be referred to another similarly qualified medical professional.  If the reviewer finds that diagnostic testing of the Veteran is necessary, such should be accomplished.

The examiner should advance opinions addressing the following questions:

a. Is it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic emphysema/COPD had its onset during active service. 

b. Is it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic emphysema/COPD is etiologically related to the Veteran's in-service pulmonary complaints and left lower lobotomy residuals or otherwise originated during active service.  

c. Is it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic emphysema/COPD is etiologically related to and/or increased in severity beyond its natural progression due to his service-connected minimal inactive chronic pulmonary tuberculosis, bronchiectasis, and left lower lobectomy residuals disabilities?

d. The examiner should also discuss the impact of the Veteran's chronic pulmonary and other service-connected disabilities upon his vocational pursuits.

2. Notify the Veteran that it is his responsibility to report for any VA examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


